Name: Council Decision (CFSP) 2017/289 of 17 February 2017 amending Decision (CFSP) 2015/2005 extending the mandate of the European Union Special Representative in Afghanistan
 Type: Decision
 Subject Matter: international affairs;  European construction;  Asia and Oceania
 Date Published: 2017-02-18

 18.2.2017 EN Official Journal of the European Union L 42/13 COUNCIL DECISION (CFSP) 2017/289 of 17 February 2017 amending Decision (CFSP) 2015/2005 extending the mandate of the European Union Special Representative in Afghanistan THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty on European Union, and in particular Articles 33 and 31(2) thereof, Having regard to the proposal from the High Representative of the Union for Foreign Affairs and Security Policy, Whereas: (1) On 22 July 2013, the Council adopted Decision 2013/393/CFSP (1) appointing Mr Franz-Michael SKJOLD MELLBIN as the European Union Special Representative (EUSR) in Afghanistan. (2) On 10 November 2015, the Council adopted Decision (CFSP) 2015/2005 (2) extending the mandate of the EUSR until 28 February 2017. (3) On 12 May 2016, the Council confirmed the Union's commitment to supporting civilian policing in Afghanistan beyond the completion of EUPOL Afghanistan in 2016. The Council highlighted in particular that the progress achieved by Afghanistan in the respect, protection and promotion of human rights and especially women's and children's rights, must be consolidated and further improved and mainstreamed in all government activities. That support should be provided in particular through the reinforcement of the EUSR mandate in Afghanistan. (4) The mandate of the EUSR should be extended for a further period of six months. (5) The EUSR will implement his mandate in the context of a situation which may deteriorate and could impede the achievement of the objectives of the Union's external action as set out in Article 21 of the Treaty, HAS ADOPTED THIS DECISION: Article 1 Decision (CFSP) 2015/2005 is amended as follows: (1) Article 1 is replaced by the following: Article 1 European Union Special Representative The mandate of Mr Franz-Michael SKJOLD MELLBIN as the EUSR in Afghanistan is extended until 31 August 2017. The Council may decide that the mandate of the EUSR be terminated earlier, based on an assessment by the Political and Security Committee (PSC) and a proposal from the High Representative of the Union for Foreign Affairs and Security Policy (HR).; (2) Article 2 is replaced by the following: Article 2 Policy objectives The EUSR shall represent the Union and promote Union policy objectives in Afghanistan, in close coordination with Member States' representatives in Afghanistan. More specifically, the EUSR shall: (a) contribute to the implementation of the EU-Afghanistan Joint Declaration, the EU Strategy in Afghanistan 2014-16 as well as to the development of the new EU Strategy in Afghanistan 2017-2020 and, as appropriate, to the implementation of the EU-Afghan Cooperation Agreement on Partnership and Development (CAPD) and the Joint Way Forward on migration issues between Afghanistan and the EU; (b) support Union-Afghanistan political dialogue; (c) support the pivotal role played by the United Nations (UN) in Afghanistan with particular emphasis on contributing to better coordinated international assistance, thereby promoting the implementation of the Bonn, Chicago, Tokyo, London and Brussels Conference CommuniquÃ ©s, as well as relevant UN Resolutions; (d) support the Afghan reform process towards a trustworthy and efficient police service working in accordance with international standards, within the framework of the rule of law and in full respect for human rights.; (3) Article 3 is replaced by the following: Article 3 Mandate In order to fulfil the mandate, the EUSR shall, in close cooperation with Member States' representatives in Afghanistan: (a) promote the views of the Union on the political process and developments in Afghanistan; (b) maintain close contact with, and support the development of, relevant Afghan institutions, in particular the Government and the Parliament as well as the local authorities. Contact should also be maintained with other Afghan political groups and other relevant actors in Afghanistan, in particular relevant civil society actors; (c) maintain close contact with relevant international and regional stakeholders in Afghanistan, in particular the Special Representative of the Secretary-General of the UN and the Senior Civilian Representative of the North Atlantic Treaty Organisation (NATO) and other key partners and organisations; (d) advise on the progress achieved in meeting the objectives of the EU-Afghanistan Joint Declaration, of the EU Strategy in Afghanistan 2014-16, the EU-Afghan Cooperation Agreement on Partnership and Development (CAPD) and of the Bonn, Chicago, Tokyo, London and Brussels Conference CommuniquÃ ©s in particular in the following areas: (i) civilian capacity building, especially at sub-national level; (ii) good governance, anti-corruption and the establishment of institutions necessary for the existence of the rule of law, in particular an independent judiciary; (iii) electoral and constitutional reforms; (iv) security sector reforms, including the strengthening of judicial institutions and the rule of law, the national army and the police force, and in particular the development of the civilian police service; (v) promotion of growth, namely through agriculture and rural development; (vi) respect for Afghanistan's international human rights obligations, including respect for the rights of persons belonging to minorities and the rights of women and children; (vii) respect of democratic principles and the rule of law; (viii) fostering participation of women in public administration, civil society and, in accordance with UN Security Council Resolution 1325(2000), peace processes; (ix) respect for Afghanistan's international obligations, including cooperation in international efforts to combat terrorism, illicit drug trafficking, trafficking in human beings and proliferation of arms and weapons of mass destruction and related materials; (x) facilitation of humanitarian assistance and the orderly return of refugees and internally displaced persons; and (xi) enhancing the effectiveness of Union presence and activities in Afghanistan and contributing to:  the formulation of the implementation report on the EU Strategy in Afghanistan 2014-16, as requested by the Council;  the formulation of the new EU  Afghanistan Strategy 2017-20;  the implementation of the Joint Way Forward on migration issues between Afghanistan and the EU; (e) support the development of the police service in Afghanistan, namely by: (i) monitoring and advising the Afghan authorities at a strategic level to improve the long term development of leadership and decision-making capacity with a view to foster civilian policing within the Afghan National Police (ANP); (ii) monitoring and advising the Ministry of Interior Affairs (MoIA) on selected aspects related to MoIA reform and ANP professionalisation, such as implementation of policies related to community policing,/intelligence-led policing, criminal investigation; (iii) monitoring and advising the Ministry of Justice Anti-Corruption Justice Centre to develop the capacity and capabilities to address senior level public sector corruption; (f) actively participate in local coordination fora such as the Joint Coordination and Monitoring Board, while keeping non-participating Member States fully informed of decisions taken at these levels; (g) participate in and advise on the positions of the Union in international conferences with regard to Afghanistan in close liaison with the Afghan authorities and the main international partners; (h) take an active role in promoting regional cooperation through relevant initiatives including the Heart of Asia/Istanbul Process and the Regional Economic Conference on Afghanistan (RECCA); (i) contribute to the implementation of the Union's human rights policy and the EU Guidelines on Human Rights, in particular with regard to women and children in conflict-affected areas, especially by monitoring and addressing developments in this regard; (j) provide, as appropriate, support to inclusive and Afghan-led peace processes, leading to negotiated political settlements and lasting reconciliation in accordance with paragraph 25 of the CommuniquÃ © of the participants of Brussels Conference on Afghanistan, partnership for prosperity and peace.; (4) In Article 5, paragraph 1, the following subparagraph is added: The financial reference amount intended to cover the expenditure related to the mandate of the EUSR in the period from 1 March 2017 to 31 August 2017 shall be EUR 5 700 000.; (5) Article 14 is replaced by the following: Article 14 Review The implementation of this Decision and its consistency with other contributions from the Union to the region shall be kept under regular review. The EUSR shall present the Council, the HR and the Commission with a comprehensive mandate implementation report by the end of his mandate.. Article 2 Entry into force This Decision shall enter into force on the date of its adoption. Done at Brussels, 17 February 2017. For the Council The President E. BARTOLO (1) Council Decision 2013/393/CFSP of 22 July 2013 amending Decision 2013/382/CFSP extending the mandate of the European Union Special Representative in Afghanistan (OJ L 198, 23.7.2013, p. 47). (2) Council Decision (CFSP) 2015/2005 of 10 November 2015 extending the mandate of the European Union Special Representative in Afghanistan (OJ L 294, 11.11.2015, p. 53).